Exhibit 10.1

Execution Version

 

Name of Executive:    Scott Green Position:    Executive Vice President Fiscal
Year 2017 Base Salary (pro-rated):    $225,000 Effective Date:    August 3, 2016
Initial Term:    Effective Date through March 31, 2018 Renewal Periods are:    1
Year Post-Change of Control Renewal Period is:    2 Years Severance Multiplier
is:    1x Post-Change of Control Severance Multiplier is:    2x

EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT

This Agreement (“Agreement”) is between the individual named above
(“Executive”), and Orion Energy Systems, Inc. (“Orion”) effective as of the date
above.

WHEREAS, the Executive is employed by Orion in a key employee capacity as a
named executive officer and the Executive’s services are valuable to the conduct
of the business of Orion; and

WHEREAS, Orion and Executive desire to specify the terms and conditions on which
Executive will continue employment with Orion on and after the effective date
set forth above (the “Effective Date”) and under which Executive will receive
severance in the event that Executive separates from service with Orion.

NOW, THEREFORE, for good and valuable consideration, the parties agree as
follows:

1. Effective Date; Term. This Agreement shall become effective on the Effective
Date and continue until the end of the initial term set forth above. The
employment status of the Executive will be reviewed by Orion ninety (90) days
prior to the end of the initial term as set forth above (and the end of any
subsequent term thereafter). Upon such review, Orion may choose not to extend
Executive’s employment under this Agreement for an additional renewal period
term as set forth above and, upon such a determination, shall provide written
notice to such effect to Executive prior to the end of the initial term (or the
end of any subsequent term thereafter). If Orion does not provide Executive with
such notice of non-renewal prior to the end of any term, then the term of this
Agreement shall be extended for the renewal period set forth
above. Notwithstanding the foregoing, if a Change of Control occurs prior to the
end of any term, the Agreement shall be automatically extended for the
post-Change of Control renewal period set forth above beginning on the date of
the Change of Control. Expiration of this Agreement will not affect the rights
or obligations of the parties hereunder arising out of, or relating to
circumstances occurring prior to the expiration of this Agreement, which rights
and obligations will survive the expiration of this Agreement.

 

1



--------------------------------------------------------------------------------

2. Definitions. For purposes of this Agreement, the following terms shall have
the meanings ascribed to them:

(a) “Accrued Benefits” shall mean, as of the Termination Date, the sum of:
(i) Executive’s Base Salary earned but not paid for the time period ending with
the Termination Date; (ii) any other earned but unpaid amounts as of the
Termination Date, and (iii) any other payments or benefits to be provided to
Executive by Orion pursuant to any employee benefit plans or arrangements
adopted by Orion, to the extent such amounts are due from Orion.

(b) “Base Salary” shall mean the Executive’s annual base salary with Orion as in
effect from time to time beginning with the initial Base Salary noted above.

(c) “Board” shall mean the board of directors of Orion or a committee of such
Board authorized to act on its behalf in certain circumstances, including the
Compensation Committee of the Board.

(d) “Cause” shall mean a good faith finding by Orion that Executive has (i)
failed, neglected, or refused to perform the lawful employment duties from time
to time assigned to him (other than due to Disability); (ii) committed any
willful, intentional, or grossly negligent act having the effect of materially
injuring the interest, business, or reputation of Orion; (iii) violated or
failed to comply in any material respect with Orion’s published rules,
regulations, or policies, as in effect or amended from time to time; (iv)
committed an act constituting a felony or misdemeanor involving moral turpitude,
fraud, theft, or dishonesty; (v) misappropriated or embezzled any property of
Orion (whether or not such act constitutes a felony or misdemeanor); or (vi)
breached any material provision of this Agreement or any other applicable
confidentiality, non-compete, non-solicit, general release, covenant not-to-sue,
or other agreement with Orion.

(e) “Change of Control” shall mean and be limited to the occurrence of any of
the following:

(i) the acquisition by any “person” (as such term is used in Section 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended), other than (A) Orion
or any of its subsidiaries, (B) a trustee or other fiduciary holding securities
under any employee benefit plan of Orion or any of its subsidiaries, or (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities, of the beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended) directly or
indirectly, of securities of Orion by reason of having acquired such securities
during the twelve month period ending on the date of the most recent acquisition
representing 20% or more of the then outstanding shares of the common stock of
Orion, or the combined voting power of Orion’s then outstanding securities
entitled to vote generally in the election of directors (the “Company Voting
Stock”); or

(ii) the majority of members of Orion’s Board is replaced during any twelve
(12)-month period by directors whose appointment or election is not endorsed by
a majority of the members of Orion’s Board before the date of the appointment or
election; or

 

2



--------------------------------------------------------------------------------

(iii) the consummation of a merger, consolidation, reorganization or share
exchange of Orion with any other corporation or the issuance of Company Voting
Stock in connection with a merger, consolidation, reorganization or share
exchange of Orion which requires approval of the shareholders of Orion, other
than (A) a merger, consolidation, reorganization or share exchange which would
result in the Company Voting Stock outstanding immediately prior to such merger,
consolidation, reorganization or share exchange continuing to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) at least fifty percent (50%) of the
Company Voting Stock or such surviving entity or any parent thereof outstanding
immediately after such merger, consolidation, reorganization or share exchange,
or (B) a merger, consolidation or share exchange effected to implement a
recapitalization of Orion (or similar transaction) in which no “person” (defined
above) is or becomes the beneficial owner (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended), directly or
indirectly, of securities of Orion (not including in the securities beneficially
owned by such “person” (defined above) any securities acquired directly from
Orion or its affiliates (within the meaning of Rule 12b-2 promulgated under the
Securities Exchange Act of 1934, as amended) pursuant to the express
authorization by the Board that refers to this exception) representing twenty
percent (20%) or more of either the then outstanding shares of common stock of
Orion or the Company Voting Stock; or

(iv) the consummation of a plan of complete liquidation or dissolution of Orion
or a sale or disposition by Orion of all or substantially all of Orion’s assets
(in one transaction or a series of related transactions within any period of 24
consecutive months), in each case, which requires approval of the shareholders
of Orion, other than a sale or disposition by Orion of all or substantially all
of Orion’s assets to an entity at least seventy-five percent (75%) of the
combined voting power of the outstanding voting securities of which are owned by
“persons” (defined above) in substantially the same proportions as their
ownership of Orion immediately prior to such sale.

Notwithstanding the foregoing, no “Change of Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of Orion immediately prior to such transaction or series of transactions
continue to own, directly or indirectly, in the same proportions as their
ownership in Orion, an entity that owns all or substantially all of the assets
or Company Voting Stock of Orion immediately following such transaction or
series of transactions.

(f) “COBRA” shall mean the provisions of Code Section 4980B.

(f) “Code” shall mean the Internal Revenue Code of 1986, as amended, as
interpreted by rules and regulations issued pursuant thereto, including any
successor provisions thereto.

 

3



--------------------------------------------------------------------------------

(g) “Competing Product” means any product or service which is sold or provided
in competition with a product or service: (A) that Executive sold or provided on
behalf of Orion at some time during the twenty-four (24) months immediately
preceding the point when Executive is no longer employed by Orion (such point
being the “Termination of Executive’s Employment”); (B) that one or more Orion
Executives or business units managed, supervised or directed by Executive, sold
or provided on behalf of Orion at some time during the twenty-four (24) months
immediately preceding the Termination of Executive’s Employment; (C) that was
designed, developed, tested, distributed, marketed, provided or produced by
Executive (individually or in collaboration with other Orion Executives) or one
or more Orion Executives or business units managed, supervised or directed by
Executive at some time during the twenty-four (24) months immediately preceding
the Termination of Executive’s Employment; or (D) that was designed, tested,
developed, distributed, marketed, produced, sold or provided by Orion with
management or executive support from Executive at some time during the
twenty-four (24) months immediately preceding the Termination of Executive’s
Employment.

(h) “Disability” shall mean a total and permanent mental or physical disability
precluding Executive from performing the material and substantial duties of his
employment for 180 days during any twelve (12) month period. For purposes of
this Agreement, an Executive shall be deemed totally and permanently disabled at
the end of such 180th day and which makes Executive eligible to receive benefits
under Orion’s long-term disability plan.

(i) “Good Reason” shall mean the occurrence of any of the following without the
consent of Executive: (i) a material diminution in the Executive’s Base Salary;
(ii) a material change in the geographic location at which the Executive must
perform services; or (iii) a material breach by Orion of any provisions of this
Agreement or any option or restricted stock agreement with Orion to which the
Executive is a party.

(j) “Key Employee” means any person who at the Termination of Executive’s
Employment is employed or engaged by Orion and with whom Executive has had
material contact in the course of employment during the twelve (12) months
immediately preceding the Termination of Executive’s Employment, and (i) is a
manager, officer or director of Orion; (ii) is in possession of Confidential
Information and/or Trade Secrets of Orion; and/or (iii) is directly managed by
or reports to Executive as of the Termination of Executive’s Employment.

(k) “Restricted Customer” means a customer of Orion to which Executive, or one
or more individuals or Orion business units supervised, managed, or directed by
Executive, sold or provided products or services on behalf of Orion during the
twelve (12)-month period immediately preceding the Termination of Executive’s
Employment.

(l) “Restricted Territory” means: (A) Territories (as the term “Territory” as
defined below) in which Executive or one or more Orion employees or business
units managed or directed by Executive provided products or services on behalf
of Orion during the twelve (12)-month period immediately preceding the
Termination of Executive’s Employment; (B) Territories in which one or more
Orion employees or business units managed or directed by Executive sold or
solicited the sale of products or

 

4



--------------------------------------------------------------------------------

services on behalf of Orion during the twelve (12)-month period immediately
preceding the Termination of Executive’s Employment; (C) Territories in which
Executive or one or more Orion employees or business units managed or directed
by Executive or receiving management or executive support from Executive
provided, sold or solicited the sale of products or services on behalf of Orion
during the twelve (12)-month period immediately preceding the Termination of
Executive’s Employment; or (D) Territories in which Orion sold or provided
products or services designed, developed, tested, or produced by Executive
(either individually or in collaboration with other Orion employees) or by Orion
employees or business units working under Executive’s direction, management or
control during the twelve (12)-month period immediately preceding the
Termination of Executive’s Employment. Notwithstanding the foregoing, the term
Restricted Territory is limited to Territories in which Orion sold or provided
in excess of one hundred thousand dollars (US $100,000) in the aggregate worth
of products or services in the twelve (12)-month period immediately preceding
the Termination of Executive’s Employment.

(i) “Separation from Service” shall have the meaning set forth in Code Section
409A and the related Treasury Regulations; provided, that for this purpose, a
“separation from service” is deemed to occur on the date that Orion and
Executive reasonably anticipate that the level of bona fide services Executive
would perform after that date (whether as an employee or independent contractor)
would permanently decrease to no more than 50% of the average level of bona fide
services provided in the immediately preceding thirty-six (36) months.

(m) “Services” means sales, financial, supervisory, management, engineering,
scientific, and other services of the type performed for Orion by Executive or
one or more Orion Executives managed, supervised or directed by Executive during
the final twenty-four (24) months preceding the Termination of Executive’s
Employment, but shall not include clerical, menial or manual labor.

(n) “Severance Payment” shall mean the Executive’s Base Salary at the time of
the Termination Date plus the average of the annual bonuses earned by the
Executive with respect to each of the three completed fiscal years of Orion
preceding the year in which the Termination Date occurs (or such lesser number
of fiscal years for which the Executive was employed by Orion, with any partial
year’s bonus being annualized with respect to such fiscal year) multiplied by
the severance multiplier set forth above; provided that if Executive’s
Termination Date occurs on or following a Change of Control, the multiplier
described above shall be increased to the post-Change of Control severance
multiplier set forth above and any reduction in Executive’s Base Salary since
the date of the Change of Control shall be ignored.

(o) “Strategic Customer” means a customer of Orion that purchased a product or
service from the Orion during the twelve (12)-month period immediately preceding
the Termination of Executive’s Employment, but is limited to individuals and
entities concerning which Executive learned, created or reviewed Confidential
Information or Trade Secrets on behalf of Orion during the twelve (12)-month
period immediately preceding the Termination of Executive’s Employment.

(p) “Termination Date” shall mean the date of the Executive’s termination of
employment from Orion, as further described in Section 4.

 

5



--------------------------------------------------------------------------------

(q) “Territory” means a state within the United States, the District of
Columbia, a territory of the United States, and/or a foreign nation.

(r) “Third Party Confidential Information” means information received by Orion
from others that Orion has an obligation to treat as confidential.

(s) “Trade Secret” means a Trade Secret as that term is defined under Wis. Stat.
§ 134.90, or its successor provision.

3. Employment of Executive.

(a) Position.

(i) Executive shall serve in a full-time capacity in the position set forth
above or in any other position and/or with such other duties as determined from
time to time by Orion.

(ii) Executive will devote Executive’s full business time and best efforts to
the performance of Executive’s duties hereunder and will not engage in any other
business, profession or occupation for compensation or otherwise which would
conflict or interfere with the rendition of such services either directly or
indirectly, without the prior written consent of Orion; provided that nothing
herein shall preclude Executive, subject to the prior approval of Orion, from
accepting appointment to or continuing to serve on any board of directors or
trustees of any business organization or any charitable organization; further
provided in each case, and in the aggregate, that such activities do not
materially conflict or interfere with the performance of Executive’s duties
hereunder or conflict with Section 7.

(b) Base Salary. Orion shall pay Executive a Base Salary at the annual rate set
forth above, payable in regular installments in accordance with Orion’s usual
payroll practices. Executive shall be entitled to such increases in Executive’s
Base Salary, if any, as may be determined from time to time by Orion.

(c) Bonus Incentives. Executive shall be entitled to participate in such annual
and/or long-term cash plans and programs of Orion as are generally provided to
the senior executives of Orion, as determined by the Board in its
discretion. Any cash bonuses payable to Executive will be paid at the time Orion
normally pays such bonuses to its senior executives and will be subject to the
terms and conditions of the applicable annual cash incentive compensation
arrangement, as determined by the Board in its discretion.

(d) Equity Compensation. Executive shall be eligible to receive equity
compensation awards (which may consist of stock options or other types of
awards), as determined by the Board in its discretion pursuant to Orion’s equity
compensation plans and programs in effect from time to time. These awards shall
be granted in the discretion of the Board, and shall include such terms and
conditions, including performance objectives, as the Board deems appropriate.

 

6



--------------------------------------------------------------------------------

(e) Employee Benefits. Executive shall be entitled to participate in Orion’s
employee benefit plans (other than annual and/or long-term incentive programs,
which are addressed in subsections (c) and (d)) as in effect from time to time
on the same basis as those benefits are generally made available to other senior
executives of Orion.

(f) Business Expenses. Executive shall have a right to be reimbursed for
Executive’s reasonable and appropriate business expenses which Executive
actually incurs in connection with the performance of Executive’s duties and
responsibilities under this Agreement in accordance with Orion’s expense
reimbursement policies and procedures for its senior executives, subject to
Orion’s reasonable requirements with respect to reporting and documentation of
such expenses.

4. Termination of Employment. Executive’s employment with Orion will terminate
during the term of the Agreement, and this Agreement will terminate on the date
of such termination, as follows:

(a) Executive’s employment will terminate upon Executive’s death.

(b) If Executive suffers a Disability, and if within thirty (30) days after
Orion notifies the Executive in writing that it intends to terminate Executive’s
employment, Executive shall not have returned to the performance of Executive’s
duties hereunder on a full-time basis, Orion may terminate Executive’s
employment, effective immediately following the end of such thirty-day period.

(c) Orion may terminate Executive’s employment with or without Cause (other than
as a result of Disability which is governed by subsection (b)) by providing
written notice to Executive of such termination, provided however, if Orion
terminates Executive’s employment for Cause, then such written notice shall
indicate in reasonable detail the facts and circumstances alleged to provide a
basis for such termination for Cause. If the termination is without Cause,
Executive’s employment will terminate on the date specified in the written
notice of termination. If the termination is for Cause, the Executive shall have
thirty (30) days from the date the written notice is provided, or such longer
period as Orion may determine to be appropriate, to cure any conduct or act, if
curable, alleged to provide grounds for termination of Executive’s employment
for Cause. If the alleged conduct or act constituting Cause is not curable,
Executive’s employment will terminate on the date specified in the written
notice of termination. If the alleged conduct or act constituting Cause is
curable but Executive does not cure such conduct or act within the specified
time period, Executive’s employment will terminate on the date immediately
following the end of the cure period. Notwithstanding the foregoing, a
determination of Cause shall only be made in good faith by Orion, and after a
Change of Control, Orion’s successor, which may terminate Executive for Cause
only after providing Executive (i) written notice as set forth above, (ii) the
opportunity to appear before the Board and provide rebuttal to such proposed
termination, and (iii) written notice following such appearance confirming such
termination. Unless otherwise directed by Orion, from and after the date of the
written notice of proposed termination, Executive shall be relieved of his
duties and responsibilities and shall be considered to be on a paid leave of
absence pending any final action by Orion or the successor confirming such
proposed termination.

 

7



--------------------------------------------------------------------------------

(d) Executive may terminate his employment for or without Good Reason by
providing written notice of termination to Orion that indicates in reasonable
detail the facts and circumstances alleged to provide a basis for such
termination. If Executive is alleging a termination for Good Reason, Executive
must provide written notice to Orion of the existence of the condition
constituting Good Reason within ninety (90) days of the initial existence of
such condition, and Orion must have a period of at least thirty (30) days
following receipt of such notice to cure such condition. If such condition is
not cured by Orion within such thirty (30) day period, Executive’s termination
of employment from Orion shall be effective on the date immediately following
the end of such cure period.

5. Payments upon Termination.

(a) Entitlement to Severance. Subject to the other terms and conditions of this
Agreement, Executive shall be entitled to the Accrued Benefits, and to the
severance benefits described in subsection (c), in either of the following
circumstances while this Agreement is in effect:

(i) Executive’s employment is terminated by Orion without Cause, except in the
case of death or Disability; or

(ii) Executive terminates his employment with Orion for Good Reason.

If Executive dies after receiving a notice by Orion that Executive is being
terminated without Cause, or after providing notice of termination for Good
Reason, the Executive’s estate, heirs and beneficiaries shall be entitled to the
Accrued Benefits and the severance benefits described in subsection (c) at the
same time such amounts would have been paid or benefits provided to Executive
had he lived. Any non-renewal by Orion pursuant to Section 1 shall not
constitute a termination of Executive’s employment under this Section 5(a) and
Executive shall not be entitled to amounts set forth in Section 5(c). Any
non-renewal by Executive of this Agreement pursuant to Section 1 shall
constitute a resignation by Executive without Good Reason and Executive shall
not be entitled to amounts set forth in Section 5(c).

(b) General Release Requirement. Executive will not be eligible to receive any
payments or benefits under Section 5(c) until (i) Executive executes a general
release of all claims arising out of his employment with, and termination of
employment from, Orion in the form proscribed by and acceptable to Orion
(“General Release”); and (ii) the revocation period specified in such General
Release expires without such Executive exercising his right of revocation as set
forth in the General Release.

(c) Severance Benefits; Timing and Form of Payment. Subject to Section 5(b) and
the limitations imposed by Section 6, in lieu of any severance pay under any
severance pay plans, programs or policies, if Executive is entitled to severance
benefits, then:

(i) Orion shall pay Executive the Severance Payment on a ratable basis each
month over the eighteen (18)-month period following the Executive’s

 

8



--------------------------------------------------------------------------------

Separation from Service, or if later, the date on which the General Release is
no longer revocable, or if later, the date on which the amount payable under
Section 6 is determined; and

(ii) Executive shall be entitled to receive premiums from Orion for COBRA
continuation coverage for the length of such coverage at the same rate as is
being charged to active employees for similar coverage.

All payments shall be subject to payroll taxes and other withholdings in
accordance with Orion’s (or the applicable employer of record’s) standard
payroll practices and applicable law.

(d) Other Termination of Employment. If Executive’s employment terminates for
any reason other than those described in subsection (a), the Executive (or the
Executive’s estate in the event of his or her death), shall be entitled to
receive only the Accrued Benefits. Executive must be terminated for Cause
pursuant to and in accordance with Section 4(c) of this Agreement in order for
the consequences of such a Cause termination to apply to Executive under any
stock option or similar equity award agreement with Orion to which Executive is
then a party. Orion’s obligations under this Section 5 shall survive the
termination of this Agreement.

6. Limitations on Severance Payments and Benefits. Notwithstanding any other
provision of this Agreement, if any portion of the Severance Payment or any
other payment under this Agreement, or under any other agreement with or plan of
Orion (in the aggregate “Total Payments”), would constitute an “excess parachute
payment,” then the Total Payments to be made to Executive shall be reduced such
that the value of the aggregate Total Payments that Executive is entitled to
receive shall be One Dollar ($1) less than the maximum amount which Executive
may receive without becoming subject to the tax imposed by Code Section 4999 or
which Orion may pay without loss of deduction under Code Section 280G(a);
provided that the foregoing reduction in the amount of Total Payments shall not
apply if the After-Tax Value to Executive of the Total Payments prior to
reduction in accordance herewith is greater than the After-Tax Value to
Executive if Total Payments are reduced in accordance herewith. For purposes of
this Agreement, the terms “excess parachute payment” and “parachute payments”
shall have the meanings assigned to them in Code Section 280G, and such
“parachute payments” shall be valued as provided therein.

Within twenty (20) business days following delivery of the notice of termination
or notice by Orion to Executive of its belief that there is a payment or benefit
due Executive that will result in an excess parachute payment as defined in Code
Section 280G, Executive and Orion, at Orion’s expense, shall obtain the opinion
(which need not be unqualified) of nationally recognized tax counsel selected by
Orion’s independent auditors and acceptable to Executive in Executive’s sole
discretion, which opinion sets forth: (A) the amount of the Executive’s
“annualized includible compensation for the base period” as defined in Code
Section 280G(d)(1), (B) the amount and present value of Total Payments, (C) the
amount and present value of any excess parachute payments without regard to the
limitations of this Section 6, (D) the After-Tax Value of the Total Payments if
the reduction in Total Payments contemplated under this Section 6 did not apply,
and (E) the After-Tax Value of the Total Payments taking into account the
reduction in Total Payments contemplated under this Section 6. For purposes of
determining the After-Tax Value of Total Payments, Executive shall be deemed to
pay federal

 

9



--------------------------------------------------------------------------------

income taxes and employment taxes at the highest marginal rate of federal income
and employment taxation in the calendar year in which the Termination Payment is
to be made and state and local income taxes at the highest marginal rates of
taxation in the state and locality of Executive’s domicile for income tax
purposes on the date the Termination Payment is to be made, net of the maximum
reduction in federal income taxes that may be obtained from deduction of such
state and local taxes. Such opinion shall be binding upon Orion and Executive.

Any reduction in payments and/or benefits required by this Section will occur in
the following order: (I) reduction of cash payments; (II) reduction of vesting
acceleration of equity awards; and (III) reduction of other benefits paid or
provided to Executive. In the event that acceleration of vesting of equity
awards is to be reduced, such acceleration of vesting will be cancelled in the
reverse order of the date of grant for Executive’s equity awards. If two or more
equity awards are granted on the same date, each award will be reduced on a
pro-rata basis. In no event will Executive exercise any discretion with respect
to the ordering of any reductions of payments or benefits under this Section 6.

7. Covenants by Executive.

(a) Nondisclosure of Third Party Confidential Information. During Executive’s
employment with Orion and after Termination of Executive’s Employment, Executive
shall not use or disclose Third Party Confidential Information for as long as
the relevant third party has required Orion to maintain its confidentiality, or
for so long as required by applicable law, whichever period is longer. This
prohibition does not prohibit Executive’s use of general skills and know-how
acquired during and prior to employment by Orion, as long as such use does not
involve the use or disclosure of Third Party Confidential Information. This
prohibition also does not prohibit the description by Executive of Executive’s
employment history and duties, for work search or other purposes, as long as
such use does not involve the use or disclosure of Third Party Confidential
Information.

(b) Non-disclosure of Trade Secrets. During employment and after Termination of
Executive’s Employment, Executive shall not use or disclose Orion’s Trade
Secrets so long as they remain Trade Secrets. Nothing in this Agreement shall
limit either Executive’s statutory and other duties not to use or disclose
Orion’s Trade Secrets, or Orion’s remedies in the event Executive uses or
discloses Orion’s Trade Secrets.

(c) Obligations Not to Disclose or Use Confidential Information. Except as set
forth herein or as expressly authorized in writing on behalf of Orion, Executive
agrees that while Executive is employed by Orion and during the two (2) year
period commencing at the Termination of Executive’s Employment, Executive will
not use or disclose (except in discharging Executive’s job duties with Orion)
any Confidential Information, whether such Confidential Information is in
Executive’s memory or it is set forth electronically, in writing or other
form. This prohibition does not prohibit Executive’s disclosure of information
after it ceases to meet the definition of “Confidential Information,” or
Executive’s use of general skills and know-how acquired during and prior to
employment by Orion, so long as such use does not involve the use or disclosure
of Confidential Information; nor does this prohibition restrict Executive from

 

10



--------------------------------------------------------------------------------

providing prospective employers with an employment history or description of
Executive’s duties with Orion, so long as Executive does not use or disclose
Confidential Information. Notwithstanding the foregoing, if Executive learns
information in the course of employment with Orion which is subject to a law
governing confidentiality or non-disclosure, Executive shall keep such
information confidential for so long as required by law, or for two (2) years,
whichever period is longer.

(d) Return of Property; No Copying or Transfer of Documents. All equipment,
books, records, papers, notes, catalogs, compilations of information, data
bases, correspondence, recordings, stored data (including data or files that
exist on any personal computer or other electronic storage device), software,
and any physical items, including copies and duplicates, that Executive
generates or develops or which come into Executive’s possession or control,
which relate directly or indirectly to, or are a part of Orion’s (or its
customers’) business matters, whether of a public nature or not, shall be and
remain the property of Orion, and Executive shall deliver all such materials and
items, and any and all copies of them, to Orion upon termination of
employment. During employment or after Termination of Executive’s Employment,
Executive will not copy, duplicate, or otherwise reproduce, or permit copying,
duplicating, or reproduction of Orion documents or writings, whether stored on
paper, magnetic tape, CD, electronically, or otherwise, including but not
limited to notes, notebooks, letters, blueprints, manuals, drawings, sketches,
specifications, formulas, financial documents, business plans, and the like, or
any other documentation owned or originated by Orion and relating to Orion’s
business which, from time to time, may have come into Executive’s possession,
custody, or control as a result of or in the course of Executive’s employment
with Orion, without the express written consent of Orion, or, as a part of
Executive’s duties performed hereunder for the benefit of Orion. Executive
expressly covenants and warrants, upon termination of employment for any reason
(or no reason), that Executive shall promptly deliver to Orion any and all
originals and copies in Executive’s possession, custody, or control of any and
all said property, documents or writings, and that Executive shall not make,
retain, or transfer to any third party any copies thereof. In the event any
Confidential Information or Trade Secrets are stored or otherwise kept in or on
a computer hard drive or other storage device owned by or otherwise in the
possession or control of Executive (collectively, “Executive Storage Device”),
upon Termination of Executive’s Employment Executive will present to Orion for
inspection and removal of all information regarding Orion (including but not
limited to Confidential Information or Trade Secrets) stored on any Executive
Storage Device.

(e) Duty of Loyalty. During employment with Orion, Executive shall owe Orion an
undivided duty of loyalty, and shall take no action adverse to that duty of
loyalty. Executive’s duty of loyalty to Orion includes but is not limited to a
duty to promptly disclose to Orion any information that might cause Orion to
take or refrain from taking any action, or which otherwise might cause Orion to
alter its behavior. Without limiting the generality of the foregoing, Executive
shall promptly notify Orion at any time that Executive decides to terminate
employment with Orion or enter into competition with Orion, as Orion may decide
at such time to limit, suspend, or terminate Executive’s employment or access to
Orion’s Confidential Information, Trade Secrets, or customer relationships.

 

11



--------------------------------------------------------------------------------

(f) Limited Restriction on Misuse of Goodwill. For eighteen (18) months
following the Termination of Executive’s Employment, for whatever reason,
Executive shall not sell or solicit the sale of a Competing Product to a
Restricted Customer.

(g) Limited Restriction on Assisting Misuse of Goodwill. For eighteen (18)
months following the Termination of Executive’s Employment, for whatever reason,
Executive shall not perform Services as part of or in support of providing,
selling or soliciting the sale of a Competing Product to a Restricted Customer.

(h) Limited Restriction on Misuse of Information. For eighteen (18) months
following Termination of Executive’s Employment, for whatever reason, Executive
shall not sell or solicit the sale of a Competing Product to a Strategic
Customer.

(i) Limited Restriction on Assisting Misuse of Information. For eighteen (18)
months following Termination of Executive’s Employment, for whatever reason,
Executive shall not perform Services as part of or in support of providing,
selling or soliciting the sale of a Competing Product to a Strategic Customer.

(j) Limited Territorial Restriction. For eighteen (18) months following
Termination of Executive’s Employment, for whatever reason, Executive shall not
perform Services as part of or in support of the business of selling, soliciting
the sale of or providing Competing Products in the Restricted Territory.

(k) Limited Territorial Restriction – Design, Development, Production and
Testing Activities. For eighteen (18) months following the Termination of
Executive’s Employment, for whatever reason, Executive shall not perform
Services as part of or in support of the business of designing, testing,
developing or producing Competing Products for sale in the Restricted Territory.

(l) Non-solicitation of Key Employees. For eighteen (18) months following the
Termination of Executive’s Employment, for whatever reason, Executive shall not,
without the prior written consent of Orion, solicit a Key Employee to engage in
competition with Orion, unless such Key Employee has already ceased employment
with Orion. This shall not bar any Employee of Orion from applying for or
accepting employment with any person or entity.

(m) Disclosure and Assignment to Orion of Inventions and Innovations.

(i) Executive agrees to disclose and assign to Orion as Orion’s exclusive
property, all inventions and technical or business innovations, including but
not limited to all patentable and copyrightable subject matter (collectively,
the “Innovations”) developed, authored or conceived by Executive solely or
jointly with others during the period of Executive’s employment, including
during Executive’s employment prior to the date of this Agreement, (1) that are
along the lines of the business, work or investigations of Orion to which
Executive’s employment relates or as to which Executive may receive information
due to Executive’s employment with Orion, or (2) that result from or are
suggested by any work which Executive may do for Orion or (3) that are otherwise
made

 

12



--------------------------------------------------------------------------------

through the use of Orion time, facilities or materials. To the extent any of the
Innovations is copyrightable, each such Innovation shall be considered a “work
for hire.”

(ii) Executive agrees to execute all necessary papers and otherwise provide
proper assistance (at Orion’s expense), during and subsequent to Executive’s
employment, to enable Orion to obtain for itself or its nominees, all right,
title, and interest in and to patents, copyrights, trademarks or other legal
protection for such Innovations in any and all countries.

(iii) Executive agrees to make and maintain for Orion adequate and current
written records of all such Innovations;

(iv) Upon any termination of Executive’s employment, employee agrees to deliver
to Orion promptly all items which belong to Orion or which by their nature are
for the use of Orion employees only, including, without limitation, all written
and other materials which are of a secret or confidential nature relating to the
business of Orion.

(v) In the event Orion is unable for any reason whatsoever to secure Executive’s
signature to any lawful and necessary documents required, including those
necessary for the assignment of, application for, or prosecution of any United
States or foreign application for letters patent or copyright for any
Innovation, Executive hereby irrevocably designates and appoints Orion and its
duly authorized officers and agents as Executive’s agent and attorney-in-fact,
to act for and in Executive’s behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
assignment, prosecution, and issuance of letters patent or registration of
copyright thereon with the same legal force and effect as if executed by
Executive. Executive hereby waives and quitclaims to Orion any and all claims,
of any nature whatsoever, which Executive may now have or may hereafter have for
infringement of any patent or copyright resulting from any such application.

(n) Remedies Not Exclusive. In the event that Executive breaches any terms of
this Section 7, Executive acknowledges and agrees that said breach may result in
the immediate and irreparable harm to the business and goodwill of Orion and
that damages, if any, and remedies of law for such breach may be inadequate and
indeterminable. Orion, upon Executive’s breach of this Section 7, shall
therefore be entitled (in addition to and without limiting any other remedies
that Orion may seek under this Agreement or otherwise at law or in equity) to
(1) seek from any court of competent jurisdiction equitable relief by way of
temporary or permanent injunction and without being required to post a bond, to
restrain any violation of this Section 7, and for such further relief as the
court may deem just or proper in law or equity, and (2) in the event that Orion
shall prevail, its reasonable attorney’s fees and costs and other expenses in
enforcing its rights under this Section 7.

(o) Severability of Provisions. If any restriction, limitation, or provision of
this Section 7 is deemed to be unreasonable, onerous, or unduly restrictive by a
court of competent jurisdiction, it shall not be stricken in its entirety and
held totally void and

 

13



--------------------------------------------------------------------------------

unenforceable, but shall remain effective to the maximum extent possible within
the bounds of the law. If any phrase, clause or provision of this Section 7 is
declared invalid or unenforceable by a court of competent jurisdiction, such
phrase, clause, or provision shall be deemed severed from this Section 7, but
will not affect any other provision of this Section 7, which shall otherwise
remain in full force and effect. The provisions of this Section 7 are each
declared to be separate and distinct covenants by Executive.

8. Notice. Any notice, request, demand or other communication required or
permitted herein will be deemed to be properly given when personally served in
writing or when deposited in the United States mail, postage prepaid, addressed
to Executive at the address appearing at the end of this Agreement and to Orion
with attention to the Chief Executive Officer of Orion and the General Counsel
of Orion. Either party may change its address by written notice in accordance
with this paragraph.

9. Set Off; Mitigation. Orion’s obligation to pay Executive the amounts and to
provide the benefits hereunder shall be subject to set-off, counterclaim or
recoupment of amounts owed by Executive to Orion. However, Executive shall not
be required to mitigate the amount of any payment provided for pursuant to this
Agreement by seeking other employment or otherwise.

10. Benefit of Agreement. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective executors, administrators,
successors and assigns. Orion will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of Orion to assume expressly and
agree to perform this Agreement in the same manner and to the same extent that
Orion would be required to perform it if no such succession had taken place. As
used in this Agreement, “Orion” shall mean Orion as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

11. Arbitration. Any controversy or claim arising out of or relating to this
Agreement or the breach of this Agreement that cannot be mutually resolved by
the Executive and Orion, including any dispute as to the calculation of the
Executive’s Benefits, Base Salary, Bonus Amount or any Severance Payment
hereunder, shall be submitted to arbitration in Milwaukee, Wisconsin, in
accordance with the procedures of the American Arbitration Association. The
determination of the arbitrator shall be conclusive and binding on Orion and the
Executive, and judgment may be entered on the arbitrator’s award in any court
having jurisdiction. Notwithstanding the foregoing, both Executive and Orion may
seek to obtain injunctive relief in a Wisconsin court of competent jurisdiction
pending arbitration.

12. Applicable Law and Jurisdiction. This Agreement is to be governed by and
construed under the laws of the United States and of the State of Wisconsin
without resort to Wisconsin’s choice of law rules. Each party hereby agrees that
the forum and venue for any legal or equitable action or proceeding arising out
of, or in connection with, this Agreement will lie in the appropriate federal or
state courts in the State of Wisconsin and specifically waives any and all
objections to such jurisdiction and venue.

13. Section 409A Compliance(a) . This Agreement is intended to comply with, or
otherwise be exempt from, Section 409A of the Code (“Section 409A”). Orion shall

 

14



--------------------------------------------------------------------------------

undertake to administer, interpret, and construe this Agreement in a manner that
does not result in the imposition to the Executive of additional taxes or
interest under Section 409A of the Code. If a payment obligation under this
Agreement arises on account of the Executive’s Separation from Service while the
Executive is a “specified employee” (as defined under Section 409A of the Code
and determined in good faith by the Board), any payment of “deferred
compensation” (as defined under Treasury Regulation Section 1.409A-1(b)(1),
after giving effect to the exemptions in Treasury Regulation
Sections 1.409A-1(b)(3) through (b)(12)) that is scheduled to be paid within six
(6) months after such Separation from Service shall accrue without interest and
shall be paid within fifteen (15) days after the end of the six-month period
beginning on the date of such separation from service or, if earlier, within
fifteen (15) days after the appointment of the personal representative or
executor of the Executive’s estate following his death.

14. Captions and Paragraph Headings. Captions and paragraph headings used herein
are for convenience only and are not a part of this Agreement and will not be
used in construing it.

15. Invalid Provisions. Subject to Section 7(e), should any provision of this
Agreement for any reason be declared invalid, void, or unenforceable by a court
of competent jurisdiction, the validity and binding effect of any remaining
portion will not be affected, and the remaining portions of this Agreement will
remain in full force and effect as if this Agreement had been executed with said
provision eliminated.

16. No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

17. Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to the subject matter of this Agreement and supersedes any
and all other agreements, either oral or in writing, between the parties hereto
with respect to the employment of Executive by Orion. Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, oral or otherwise, have been made by any party, or anyone acting on
behalf of any party, which are not embodied herein, and that no other agreement,
statement, or promise not contained in this Agreement will be valid or binding.

18. Modification. This Agreement may not be modified or amended by oral
agreement, but only by an agreement in writing signed by Orion and Executive.

19. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 

15



--------------------------------------------------------------------------------

WHEREAS, this Agreement is effective as of the Effective Date set forth above.

EXECUTIVE

 

/s/ Scott Green

Name:   Scott Green Address:  

 

ORION ENERGY SYSTEMS, INC. By:  

/s/ John Scribante

  John Scribante   Chief Executive Officer

 

16